               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:18-cr-00148-MR-WCM

UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )               ORDER
                                )
BRANDON KENDRICK JAMES,         )
                                )
                   Defendant.   )
_______________________________ )


       THIS MATTER is before the Court on the Defendant’s “Motion

Requesting Judicial Recommendation for 12 Months RRC Placement” [Doc.

36].

       The Defendant moves the Court for a recommendation concerning

placement in a residential reentry center (i.e., a halfway house) for the last

12 months of his sentence. [Doc. 36]. The Bureau of Prisons (BOP), not the

Court, has the authority to designate the location of an inmate’s place of

imprisonment, including his placement at a halfway house or a similar facility.

See 18 U.S.C. § 3621(b). Similarly, the discretion to release a prisoner to

home confinement lies solely with the Attorney General. See 18 U.S.C. §

3624(c)(2); 34 U.S.C. § 60541(g).     As such, the Court has no authority to


       Case 1:18-cr-00148-MR-WCM Document 40 Filed 12/23/20 Page 1 of 2
make a recommendation and has no say in this process. Accordingly, the

Defendant’s request for a recommendation from this Court regarding his

placement at a halfway house must be denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion

Requesting Judicial Recommendation for 12 Months RRC Placement” [Doc.

36] is DENIED.

     IT IS SO ORDERED.

                             Signed: December 23, 2020




                                       2

     Case 1:18-cr-00148-MR-WCM Document 40 Filed 12/23/20 Page 2 of 2
